Citation Nr: 0507094	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-31 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than November 8, 
2001, for the restoration of a 30 percent disability 
evaluation for bipolar disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1958 to August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The March 2003 RO rating decision assigned a 30 percent 
rating for the veteran's service-connected bipolar disorder.  
The RO received the veteran's notice of disagreement 
contesting the assigned rating in April 2003.  The veteran 
submitted a VA form 9, substantive appeal, in October 2003.  
He indicated that his bipolar disorder warranted an increased 
rating.  In February 2004, the RO mailed the veteran a 
statement of the case on the issue of entitlement to an 
increased rating for the service-connected bipolar disorder, 
currently rated 30 percent disabling.  The RO, by mailing the 
veteran a statement of the case on the issue of entitlement 
to an increased rating for a bipolar disorder, cured its 
procedural defect.  Therefore, all elements necessary for a 
perfected appeal on the issue of entitlement to an increased 
rating for a bipolar disorder have been completed.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996).

The claim for an increased rating for a bipolar disorder, 
currently rated 30 percent disabling is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran failed to report scheduled March and July 
1993 VA examinations.

2.  As a result of the veteran's failure to report for the 
scheduled VA examinations, compensation payments were ended 
as of November 1, 1993.  

3.  On November 8, 2001, the veteran requested that his 
service-connected bipolar disorder be reevaluated.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 8, 
2001, for the restoration of a 30 percent disability 
evaluation for bipolar disorder have not been met.  38 C.F.R. 
§§ 3.158, 3.330, 3.655 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the March 2003 rating 
determination and the September 2003 statement of the case 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in June 2002 and May 2004 letters, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that the June 2002 VCAA letter 
was sent to the appellant prior to the March 2003 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the May 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.


Facts

A review of the record demonstrates that in November 1990, 
the Board granted service connection for bipolar disorder, 
schizo-affective type.  Following a January 1991 VA 
examination, the RO, in a March 1991 rating determination, 
assigned a 30 percent disability evaluation for the veteran's 
service-connected bipolar disorder.  

In January 1993, the RO requested that the veteran be 
scheduled for a VA examination to determine the nature of his 
current disability.  The RO provided the an address of 14405 
3rd Ave., NW, Seattle, WA, as the veteran's current address.  

In a March 1993 file memorandum, it was noted that all 
examinations had been cancelled.  It was further indicated 
that the veteran was off visiting relatives and could not be 
contacted.  The memorandum stated that the veteran would be 
notified by his family to contact the RO upon his return.  

In March 1993, the RO sent a letter to the veteran at the 3rd 
Ave. address and informed the veteran that he had failed to 
report for an examination scheduled on March 1, 1993.  The RO 
informed the veteran that if he failed to report without good 
cause that payments had to be stopped or reduced.  The RO 
indicated that because the veteran did not report, it planned 
to stop benefits effective June 1, 1993.  The RO stated that 
if, within 60 days of this letter, it received a statement 
that he would report for an examination, it would not take 
the proposed action unless he failed to report.  

In April 1993, a letter was received from the veteran 
indicating that he had not received the letter concerning the 
scheduled March 1993 examination until after the time that 
the examination had been scheduled.  He also noted receiving 
the second letter.  The veteran stated that he would have 
never knowingly missed his biannual examination as he 
depended on the money which he had been granted.  The veteran 
indicated that he would be unable to fly home as he was in 
debt and that he was planning to return to the United States 
by the end of June.  The veteran asked if the examination 
could be scheduled in July.  The veteran signed the letter 
and listed his address as Koh Pha Ngag, Surat Thani, 
Thailand.  

Thereafter, the veteran was scheduled for another examination 
on July 9, 1993, and failed to report.  It was noted that he 
was in Thailand and would not be back in the United States 
for another two weeks.  

On August 13, 1993, the RO sent a letter to the veteran 
indicating that because he had failed to report for his 
second examination, it was proposing to terminate his 
benefits effective November 1, 1993.  The letter was sent to 
4017 34th Ave. West, Seattle, WA, and also to the 3rd Ave. 
address.  

In an October 25, 1993, letter, the RO informed the veteran 
that it had written to him in March 1993 that it would be 
necessary to stop benefit payments if he failed to report for 
his scheduled examination.  It further indicated that the 
veteran had agreed to report for an examination and that the 
examination had been rescheduled for July 9, 1993.  The RO 
noted that the veteran failed to report for that examination.  
The RO then stated that it had written to the veteran on 
August 13, 1993, and notified him that they had proposed to 
terminate his benefits on November 1, 1993, due to his 
failure to report.  The RO informed the veteran that his 
benefit payments had stopped as of November 1, 1993.  The 
veteran was given notice of his procedural and appellate 
rights.  He, however, did not file an appeal.

In a statement in support of claim, dated in November 1993, 
and received in December 1993, the veteran indicated that he 
had been unable to return to Seattle due to outstanding 
debts.  He reported that he did not mean to miss the 
arrangements that VA had made with him for the doctor.  He 
stated that he had been unable to deal with this because of 
depression.  The veteran indicated that he had received 
notice from the RO on November 22, 1993, that his funds had 
been stopped.  The veteran provided two different addresses 
on the statement form.  He listed 4131 Greenwood North, 
Seattle, WA, 98103; and c/o Bovy Resort, Pos Resante, Hoh Pha 
Ngan, Surat Thkni, Thailand.  The veteran listed the latter 
address as his current address.  

In a handwritten letter accompanying his statement in support 
of claim, which was received in December 1993, the veteran 
indicated that he was going through a low period and could 
not respond to VA.  The veteran stated that 4 months earlier 
he had stopped hearing from his landlord in the United 
States.  He noted that the landlord had sold the house and 
that she had given all the veteran's belongings to his friend 
Paul H.  He indicated that he had just received the October 
1993 letter from Mr. H.  The veteran again supplied the two 
addresses that he had put in the accompanying statement in 
support of claim.  

On February 11, 1994, the RO sent a letter to the veteran at 
the Greenwood Avenue address requesting that he inform the RO 
as soon as he returned to the United States.  The RO 
indicated that it could not resume the veteran's compensation 
until he had a VA physical examination.  The RO recommended 
that the veteran contact the U. S. Embassy for assistance.  

In a Report of Contact, dated November 8, 2001, it was noted 
that the veteran had requested that he be scheduled for a VA 
examination.  

In a letter received in January 2002, the veteran indicated 
that his disability benefits had been taken away in the early 
1990's when he was unable to report for a VA examination.  He 
noted that he wrote to VA telling them that he was out of the 
country and in financial trouble and could not return for an 
examination.  He indicated that he had asked VA to forward 
all mail to his foreign address and to reschedule him for an 
examination at a later date.  He stated that the letter must 
have been overlooked as his benefits were stopped and the 
address was ignored.  The veteran indicated that he was still 
disabled and he requested that his claim be reopened.  

In an April 2003 letter, the veteran stated that he was 
requesting nine years of back pay benefits from October 1, 
1993, to October 1, 2001.  The veteran indicated that his 
benefits were terminated because he failed to report for VA 
examination.  He indicated that he was on a small island in 
Thailand and was behind on his payments for his bungalow, 
food, and drink.  He reported that the notice was forwarded 
by a friend to his Thai address.  The veteran noted that he 
sent a letter to VA the next day indicating that he had no 
return ticket or money and that he needed more time to find a 
way to get back to Seattle.  He stated that he asked VA to 
forward all VA mail to his address on the island.  

The veteran indicated that his letter was ignored and that a 
termination of benefits notice was sent to his Seattle 
address and forwarded to him in Thailand.  He observed that 
there was no mention in the VA letter asking for any time and 
the VA did not acknowledge his Thai address or his 
circumstances.  

In his October 2003 substantive appeal, the veteran indicated 
that he had once again moved to Thailand.  The veteran stated 
that his benefits were taken away when he could not return 
from Thailand.  He indicated that he wrote VA with his Thai 
address and requested that all mail be sent there.  He noted 
that the letter was ignored and that his termination was sent 
to Seattle and was subsequently forwarded to him in Thailand.  

In her January 2005 written argument, the veteran's 
representative noted that the RO, in March 1993, scheduled 
the veteran for a VA examination.  The veteran did not report 
for the examination.  The stated reason was that he was 
visiting relatives and could not be contacted.  The veteran 
was going to be notified by his family to contact the RO upon 
his return.  The representative further observed that the RO, 
later in March 1993, wrote to the veteran at the 3rd Ave, 
address, and stated that it intended to terminate his 
benefits effective June 1993 for his failure to report.  The 
representative indicated that the veteran was already noted 
to be living in Thailand at that time.

The representative further stated that in April 1993, the 
veteran notified the RO that he had been living in Thailand 
since his receipt of the VA retroactive benefits check and 
had been unable to return to the U. S. on account of debts he 
had incurred.  He said that he hoped to return in June and 
requested that the examination be scheduled for July.  The 
veteran supplied his Thailand address and requested that VA 
correspond with him at that address.  

The representative noted that the VA rescheduled the veteran 
for an examination in July 1993.  She observed that the VA 
correspondence did not show the address to which the 
examination notice was sent.  She indicated that the official 
VA notice of the canceled examination stated that the veteran 
failed to report for the examination as he was in Thailand 
and would not be back for another two weeks.  

The representative then noted that the RO, in August 1993, 
wrote to the veteran at the 34th Avenue address and that the 
letter was resent to the 3rd Avenue address.  The letter 
notified the veteran that his benefits were to be terminated 
effective November 1993 on account of his failure to report 
for the examination.  The representative further observed 
that in an October 1993 letter, sent to the veteran at his 
3rd Ave. address, the RO notified the veteran that his 
benefits were to be terminated effective November 1, 1993, 
for his failure to report for the compensation examination.  

The representative further noted that the December 1993 
letter from the veteran was from his Thailand address.  The 
veteran stated that he was unable to leave Thailand on 
account of debts he had incurred.  He again gave the RO his 
Thailand address and also reported a change in his address to 
the Greenwood address.  He again stated that he was unable to 
leave Thailand.

The representative indicated that VA had established 
procedures for obtaining compensation examinations for 
veterans located in foreign countries.  She noted that when 
the RO was informed that the veteran was living in Thailand, 
it should have advised him of the option of having an 
examination in Thailand.  She noted that the RO should then 
have referred the claims folder to the Washington, DC, RO, 
the office at that time charged with handling claims of 
veterans in foreign countries.  

The representative stated that the failure of the Seattle RO 
to inform the veteran of his right to have the compensation 
examination in Thailand tolled the date of termination of his 
service-connected benefits.  She indicated that the veteran 
in each of his communications with the RO expressed his 
desire to complete a VA examination for compensation 
purposes.  She noted that the only impediment to his ability 
to have the examination was the RO's incorrect insistence 
that the examination be conducted in the United States.  

The veteran and his representative indicated that the benefit 
should have been continued in effect until such time as the 
veteran was scheduled for an examination in Thailand and that 
examination provided a basis for the continuation of the 
rating or for an increase or decrease in the rating.  

Laws and Regulations

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, VA shall issue a 
pretermination notice advising the payee that payment for the 
disability for which the reexamination was scheduled will be 
discontinued.  Such notice shall include the prospective date 
of discontinuance, the reason therefore, and a statement of 
the claimant's procedural and appellate rights.  If the 
claimant, within 60 days, indicates a willingness to report 
for reexamination or to present evidence, discontinuance will 
be deferred until such examination or evidence is received or 
conducted.  If there is no response within 60 days, or if the 
evidence submitted does not establish continued entitlement, 
payment for such disability shall be discontinued as of the 
date of last payment and shall not be further adjusted until 
a VA examination has been conducted and the report reviewed.  
38 C.F.R. § 3.655(c).

Where evidence requested for the purpose of determining 
continued entitlement to VA compensation is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing of the new 
claim.  38 C.F.R. § 3.158(a).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
latter.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Resumptions of compensable evaluations, when a veteran 
subsequently reports for a VA examination, will be governed 
by the provisions of 38 C.F.R. § 3.158 and 3.655.  The period 
following the termination for which benefits are precluded by 
the cited regulations will be stated in the rating.  If the 
evidence is insufficient to evaluate disability during any 
period following the termination for which payments are not 
otherwise precluded, the rating will contain a notation 
reading, "evidence insufficient to evaluate from ___ to ___."  
38 C.F.R. § 3.330.

Analysis

At the outset, the Board notes that the October 1993 decision 
to discontinue payment of benefits effective November 1, 1993 
is final.  The veteran was given notice of his procedural and 
appellate rights but did not file an appeal.  38 U.S.C.A. 
§ 7105.  The veteran appears to argue that the RO was not 
correct in discontinuing his benefits by way of the October 
1993 decision.  It appears that the veteran is arguing clear 
and unmistakable error in the October 1993 decision.  This 
issue has not been adjudicated by the RO, thus, the Board 
does not have jurisdiction to review this issue.  If the 
veteran desires to file such a claim, he should contact the 
RO.

The determinative question that needs to be addressed in the 
instant case pertains to the proper effect date for 
resumption of the 30 percent rating for the service-connected 
bipolar disorder.  Consistent with 38 C.F.R. § 3.158, when 
evidence requested in connection with continued entitlement, 
evidence to be created by a VA examination, was not furnished 
within one year after the date of request, the veteran's 
claim was properly considered abandoned.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, compensation based on such evidence 
shall commence "not earlier than the date of filing the new 
claim."  The new claim in this case which was subsequently 
validated by competent VA examination in November 2002, was 
the veteran's report of contact on November 8, 2001, which 
the RO determined was the veteran's date of his reopened 
claim.  The RO, thus assigned November 8, 2001 as the 
effective date of the assigned 30 percent rating for bipolar 
disorder.

The above is consistent with 38 C.F.R. § 3.330, which governs 
the resumption of compensable evaluations when a veteran 
subsequently reports for VA examination.  This is also 
consistent with 38 C.F.R. § 3.655 (c)(3) which provides that 
when a claimant fails to report for such rescheduled 
examination, payment shall be reduced or discontinued as of 
the date of last payment and shall not be further adjusted 
until a VA examination has been conducted and the report 
reviewed.  Because there is a complete absence of evidence 
sufficient to evaluate the disability during any period 
following the initial termination in 1993 until the veteran 
finally presented himself for a VA examination in November 
2002, the effective date in this case is properly established 
at the date of his claim to reopen, received in November 
2001.  There is a complete absence of competent evidence to 
establish continuing eligibility for a 30 percent evaluation 
for a bipolar disorder, at any time from 1993 until the 
veteran next presented himself for a VA examination in 
November 2002.

The veteran's failure to appear for the periodic VA 
examinations for his bipolar disorder resulted in the 
discontinuance of his VA compensation for that disability.  
All the veteran had to do after the discontinuance in 1993 
was to have presented himself for VA examination or to have 
otherwise submitted competent clinical evidence showing 
continuity of symptomatology consistent with the previously 
established 30 percent evaluation.  The fact that the veteran 
failed to present for an examination or to submit other 
evidence demonstrating the level of impairment of his bipolar 
disorder is not the fault of VA.  As soon as the veteran 
presented for an examination and continuing disability was 
confirmed, his benefits were resumed consistent with the 
applicable regulations effective from the date of his claim 
to reopen on November 8, 2001.  No earlier effective date is 
warranted based upon the evidence on file.


ORDER

An effective date earlier than November 8, 2001, for the 
restoration of a 30 percent disability evaluation for bipolar 
disorder is denied.


REMAND

The veteran, through his representative, argues that he 
should be assigned a 100 percent rating for the service-
connected bipolar disorder.  She claims that the veteran is 
prevented from working due to his service-connected bipolar 
disorder.

In May 2004, the veteran was given a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter pertaining to the 
claim for an earlier effective date for reinstatement of a 30 
percent rating for the service-connected bipolar disorder.  
The notice letter is inadequate with respect to the claim for 
an increased rating for a bipolar disorder.  It does not 
discuss the evidence needed to substantiate a claim for an 
increased rating and it does not address the respective 
responsibility of the parties (the veteran and VA) to submit 
or obtain evidence to substantiate the claim.  The veteran 
should be provided a letter which fully addresses the notice 
requirements as set forth in 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003) pertaining to the claim 
for an increased rating

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With respect to the claim for an 
increased rating for a bipolar disorder, 
send an appropriate letter to the appellant 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the appellant of 
the evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  In the letter, the veteran 
should also be told to provide any evidence 
in his possession that pertains to his 
claim.

2.  Readjudicate the claim based on the 
receipt of any additional evidence.  If 
the determination is adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


